   Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 1 of 12




                           EXHIBIT A


[PURSUANT TO THE COURT’S ORDER AT ECF 1224,
FOLLOWING ARE ZTE’S PUBLIC UNREDACTED
PORTIONS OF BLAYLOCK DEPOSITION TRANSCRIPT
DESIGNATIONS PREVIOUSLY SUBMITTED UNDER
SEAL AT ECF 1211]
       Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 2 of 12
            HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                      RICHARD BLAYLOCK - 02/27/2018                        ·

 ·1· · · · · · · UNITED STATES DISTRICT COURT
 · · · · · · · ·NORTHERN DISTRICT OF CALIFORNIA
 ·2· · · · · · · · · · SAN JOSE DIVISION

 ·3·   ·________________________________
 · ·   ·FEDERAL TRADE COMMISSION,· · · ·)
 ·4·   · · · · · · · · · · · · · · · · ·)
 · ·   · · · · · ·Plaintiff,· · · · · · )·           Case No.
 ·5·   · · · · · · · · · · · · · · · · ·)·           17-cv-00220-LHK-NMC
 · ·   · · · · · ·v.· · · · · · · · · · )
 ·6·   · · · · · · · · · · · · · · · · ·)
 · ·   ·QUALCOMM INCORPORATED, a· · · · )
 ·7·   ·Delaware Corporation,· · · · · ·)
 · ·   · · · · · · · · · · · · · · · · ·)
 ·8·   · · · · · ·Defendant.· · · · · · )
 · ·   ·________________________________)
 ·9·   · · · · · · · · · · · · · · · · ·)·           Case No.
 · ·   ·IN RE: QUALCOMM ANTITRUST· · · ·)·           17-md-02773-LHK-NMC
 10·   ·LITIGATION· · · · · · · · · · · )
 · ·   ·________________________________)
 11

 12

 13

 14
 · · · · · · · · · HIGHLY CONFIDENTIAL
 15· · · · · · OUTSIDE ATTORNEYS' EYES ONLY

 16

 17

 18

 19· · · · · · · · VIDEOTAPED DEPOSITION OF:

 20· · · · · · · · · RICHARD L. BLAYLOCK

 21· · · · · · · · · TUESDAY, FEBRUARY 27, 2018

 22· · · · · · · · · 8:58 A.M.

 23
 · · · REPORTED BY:· PAULA A. PYBURN
 24· · · · · · · · · CSR 7304, RPR, CLR

 25


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com
        Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 3 of 12
                HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                          RICHARD BLAYLOCK - 02/27/2018         Pages 2..5
                                                    Page 2                                                  Page 4
·1· · · · · · VIDEOTAPED DEPOSITION OF RICHARD L.            ·1· ·APPEARANCES:· (CONTINUED)
·2· ·BLAYLOCK, the witness, taken on behalf of DEFENDANT,    ·2
·3· ·on Tuesday, February 27, 2018, 8:58 a.m., at 11988      ·3· ·FOR DEFENDANT QUALCOMM:
·4· ·El Camino Real, Suite 350, San Diego, California,       ·4· · · ·JONES DAY
·5· ·before PAULA A. PYBURN, CSR 7304, RPR, CLR.             ·5· · · ·By:· ANTHONY FARES, ESQ.
·6                                                           ·6· · · ·4655 Executive Drive, Suite 1500
·7                                                           ·7· · · ·San Diego, California 92121-3134
·8· ·APPEARANCES OF COUNSEL:                                 ·8· · · ·858.314.1200
·9                                                           ·9· · · ·afares@jonesday.com
10· ·FOR THE FEDERAL TRADE COMMISSION:                       10
11· · · ·UNITED STATES FEDERAL TRADE COMMISSION              11· ·FOR THIRD-PARTY WITNESS ZTE (USA) INC.:
12· · · ·BUREAU OF COMPETITION                               12· · · ·UPSHAW PLLC
13· · · ·BY:· KENT E. COX III, ESQ.                          13· · · ·By:· EVERETT UPSHAW, Ph.D., ESQ.
14· · · ·600 Pennsylvania Avenue, NW                         14· · · ·1204 Gano Street
15· · · ·Washington, DC 20580                                15· · · ·Dallas, Texas 75215
16· · · ·202.326.2058                                        16· · · ·972.920.8000
17· · · ·kcox@ftc.gov                                        17· · · ·everettupshaw@upshawpllc.com
18                                                           18
19                                                           19
20                                                           20
21                                                           21
22                                                           22
23                                                           23
24                                                           24
25                                                           25

                                                    Page 3                                                  Page 5
·1· ·APPEARANCES:· (CONTINUED)                               ·1· ·APPEARANCES:· (CONTINUED)
·2                                                           ·2
·3· ·FOR CLASS PLAINTIFFS IN CASE                            ·3· ·FOR PILLSBURY WINTHROP:
·4· ·NO. 17-md-02773-LHK-NMC:                                ·4· · · ·PILLSBURY WINTHROP SHAW PITTMAN LLP
·5· · · ·COTCHETT, PITRE & MCCARTHY, LLP                     ·5· · · ·By:· CONOR M. CIVINS, ESQ.
·6· · · ·By:· MARK F. RAM, ESQ.                              ·6· · · ·401 Congress Avenue, Suite 1700
·7· · · ·San Francisco Airport Office Center                 ·7· · · ·Austin, Texas 78701-3797
·8· · · ·840 Malcolm Road, Suite 200                         ·8· · · ·512.580.9600
·9· · · ·Burlingame, California 94010                        ·9· · · ·conor.civins@pillsburylaw.com
10· · · ·650.697.6000                                        10
11· · · ·mram@cpmlegal.com                                   11· ·FOR APPLE, INC.:
12                                                           12· · · ·FISH & RICHARDSON P.C.
13· ·FOR DEFENDANT QUALCOMM:                                 13· · · ·By:· SETH M. SPROUL, ESQ.
14· · · ·KEKER, VAN NEST & PETERS LLP                        14· · · ·12390 El Camino Real
15· · · ·By:· MATAN SHACHAM, ESQ.                            15· · · ·San Diego, California 92130
16· · · ·By:· BRYN WILLIAMS, ESQ.                            16· · · ·858.678.4343
17· · · ·633 Battery Street                                  17· · · ·sproul@fr.com
18· · · ·San Francisco, California 94111-1809                18
19· · · ·415.391.5400                                        19· ·ALSO PRESENT:
20· · · ·mshacham@keker.com                                  20· · · ·Ted Bendrick, Videographer
21· · · ·bwilliams@keker.com                                 21
22                                                           22
23                                                           23
24                                                           24
25                                                           25



              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 4 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018       Pages 82..85
                                                  Page 82                                                       Page 84
·1·   ·BY MR. SHACHAM:                                        ·1·   ·personnel and ZTE personnel, much of the
·2·   · · ·Q· · What such communications are you aware of     ·2·   ·communications initiated by Qualcomm, in which ZTE
·3·   ·specifically?                                          ·3·   ·was cautioned of adverse consequences of not
·4·   · · · · · MR. UPSHAW:· Same -- same objection --        ·4·   ·reaching a deal with Qualcomm.
·5·   ·well, same caution.                                    ·5·   · · ·Q· · Do you have any further recollection about
·6·   · · · · · THE WITNESS:· I'm -- I'm aware that there     ·6·   ·these purported communications?
·7·   ·were multiple communications between Qualcomm's --     ·7·   · · · · · MR. CIVINS:· I'll caution you not to
·8·   ·Qualcomm business leads in China with ZTE personnel    ·8·   ·disclose any attorney-client privileged/work product
·9·   ·that were ongoing in parallel with the negotiations.   ·9·   ·information.
10·   ·The --                                                 10·   · · · · · THE WITNESS:· Yes.
11·   ·BY MR. SHACHAM:                                        11·   ·BY MR. SHACHAM:
12·   · · ·Q· · Do you recall anything else about these       12·   · · ·Q· · Tell me that recollection.
13·   ·purported communications?                              13·   · · · · · MR. UPSHAW:· Same caution.
14·   · · · · · MR. UPSHAW:· Same caution.                    14·   · · · · · THE WITNESS:· There was a suggestion that,
15·   · · · · · THE WITNESS:· I do.· I am trying to           15·   ·absent -- absent an agreement reached by a certain
16·   ·distinguish between that which is -- that which is     16·   ·deadline, that Qualcomm's interest in negotiating
17·   ·privileged and that which is not.                      17·   ·with -- with ZTE would be diminished and that the
18·   · · · · · MR. CIVINS:· You need to take a break?        18·   ·terms of the relationship would be worse for ZTE.
19·   · · · · · THE WITNESS:· So let me answer -- answer      19·   · · · · · THE REPORTER:· Would be --
20·   ·your question:· Yes.                                   20·   · · · · · THE WITNESS:· -- worse for ZTE.
21·   · · · · · And let's take a short break.                 21·   ·BY MR. SHACHAM:
22·   · · · · · MR. CIVINS:· Okay.                            22·   · · ·Q· · Who made that suggestion?
23·   · · · · · THE WITNESS:· Okay.                           23·   · · · · · MR. UPSHAW:· Same caution.
24·   · · · · · MR. CIVINS:· Few seconds, 30 seconds.         24·   · · · · · THE WITNESS:· That would be Fabian Gonell.
25·   · · · · · THE VIDEOGRAPHER:· Shall we go off the        25·   ·///

                                                  Page 83                                                       Page 85
·1·   ·record?                                                ·1·   ·BY MR. SHACHAM:
·2·   · · · · · MR. SHACHAM:· Yes.                            ·2·   · · ·Q· · When?
·3·   · · · · · THE VIDEOGRAPHER:· Going off the record.      ·3·   · · ·A· · During one of the face-to-face meetings
·4·   ·The time is 10:52 a.m.                                 ·4·   ·in -- in September 2015 in Pillsbury's Shanghai
·5·   · · · · · (A recess was taken from 10:52 a.m.           ·5·   ·office.
·6·   · · · · · to 10:57 a.m.)                                ·6·   · · ·Q· · Do you remember a date more specifically
·7·   · · · · · THE VIDEOGRAPHER:· We're back on the          ·7·   ·than that?
·8·   ·record.· The time is 10:57 a.m.                        ·8·   · · ·A· · I believe everything happened between the
·9·   ·BY MR. SHACHAM:                                        ·9·   ·10th and the 25th --
10·   · · ·Q· · Mr. Blaylock, do you recall anything else     10·   · · ·Q· · So you don't recall --
11·   ·about these purported communications?                  11·   · · ·A· · There was -- if you want a specific day,
12·   · · · · · MR. CIVINS:· And I'll caution you not to      12·   ·no, I do not.
13·   ·disclose any attorney-client privileged or work        13·   · · ·Q· · To whom did Mr. Gonell make this purported
14·   ·product information.                                   14·   ·suggestion?
15·   · · · · · THE WITNESS:· And by "these                   15·   · · · · · MR. UPSHAW:· Same caution.
16·   ·communications," you're referring to what we were      16·   · · · · · THE WITNESS:· That -- that statement, it
17·   ·talking about before the break, about the necessity    17·   ·was made to me and whomever else on behalf of ZTE
18·   ·of a license for access to Qualcomm chips?· Is that    18·   ·was in the room at the time.
19·   ·accurate?                                              19·   · · · · · The -- the personnel in the room changed
20·   ·BY MR. SHACHAM:                                        20·   ·constantly over the course of negotiations.
21·   · · ·Q· · Yes.                                          21·   ·BY MR. SHACHAM:
22·   · · ·A· · Thank you.                                    22·   · · ·Q· · Do you recall anyone else specifically who
23·   · · · · · I recall being aware during the               23·   ·was in the room at the time other than you and
24·   ·negotiations in September of 2015 of there being       24·   ·Mr. Gonell?
25·   ·multiple communications between Qualcomm business      25·   · · ·A· · Likely Jessica Wang of ZTE.


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 5 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 126..129
                                                 Page 126                                                      Page 128
·1·   ·BY MR. SHACHAM:                                        ·1·   ·there were different ways in which that was being --
·2·   · · ·Q· · Let's turn now to the previous instance in    ·2·   ·being discussed.
·3·   ·time, the third of the four instances you              ·3·   · · · · · And in part it -- you know, it was -- it
·4·   ·identified.                                            ·4·   ·was tied to, I think, some of the non-standard-
·5·   · · · · · Okay?                                         ·5·   ·essential patents.· They were looking for a free
·6·   · · ·A· · And just to be clear, your -- your ordering   ·6·   ·license to ZTE patents in exchange for, you know,
·7·   ·is in reverse chronological order?                     ·7·   ·access to -- the balance of the Qualcomm portfolio.
·8·   · · ·Q· · That's right.                                 ·8·   · · · · · Or, you know -- or, alternatively, they
·9·   · · ·A· · Okay.                                         ·9·   ·were -- there were some royalty -- so no, I think
10·   · · ·Q· · That's right.· So I'm referring to the last   10·   ·that's -- and then there was debate about the
11·   ·instance in time as the first, and then the one        11·   ·circumstances under which -- you know, the kind of
12·   ·before that as the second, the one before that as      12·   ·license they were looking for.
13·   ·the third, and the one before that as fourth.          13·   · · · · · So I think those were -- those are some of
14·   · · ·A· · And the last should be first.                 14·   ·the issues I think that were significant, you know,
15·   · · ·Q· · Exactly.· Is that -- is that all clear?       15·   ·at that time.· But as I said before, the crux of it
16·   · · ·A· · Yes.                                          16·   ·was that they were open to reaching agreement with
17·   · · ·Q· · Okay.· So -- so let's now turn to the third   17·   ·ZTE at this time.· As always, you know, their
18·   ·instance.                                              18·   ·openness to reach an agreement related to the
19·   · · · · · When did this instance occur?                 19·   ·strategic fund was tied to working something out at
20·   · · ·A· · One or two days before the -- before what     20·   ·that time.
21·   ·we were calling the second instance.                   21·   · · · · · This wouldn't be the full list of what's
22·   · · ·Q· · And did this occur when the parties were      22·   ·there.· You know, if I were to spend time going back
23·   ·still meeting in China?                                23·   ·and looking at the contemporaneous exchanges or
24·   · · ·A· · All -- all four instances occurred in         24·   ·redlines, I would be able to -- be able to say more.
25·   ·Shanghai.                                              25·   · · ·Q· · What other statements, if any, do you

                                                 Page 127                                                      Page 129
·1·   · · ·Q· · What do you recall Qualcomm saying to ZTE     ·1·   ·recall Qualcomm making to ZTE in this third
·2·   ·in this third instance?                                ·2·   ·instance?
·3·   · · ·A· · Like before, this -- Qualcomm conveyed a      ·3·   · · ·A· · Without spending some time going back and
·4·   ·willingness to negotiate on these licenses and to go   ·4·   ·looking at documents, I cannot recall more than what
·5·   ·forward on the path that we were on, because we had    ·5·   ·I've testified about about this instance, you know,
·6·   ·partial agreements on certain terms; that -- but       ·6·   ·now and, you know, earlier today.
·7·   ·there were open items, some of which related to        ·7·   · · ·Q· · What documents specifically do you believe
·8·   ·the -- I think there was a large gap between the       ·8·   ·would help you refresh your recollection about what
·9·   ·amount Qualcomm claimed to be owed related to past     ·9·   ·Qualcomm said to ZTE in this instance?
10·   ·royalties and the amount that ZTE felt was properly    10·   · · ·A· · As I said a moment ago, the -- what would
11·   ·owed following certain royalty audits; that            11·   ·be most useful, I believe, would be the documents
12·   ·Qualcomm -- it -- let's see.                           12·   ·that have been exchanged with Qualcomm.
13·   · · · · · Qualcomm -- let's see -- was -- I think at    13·   · · · · · We were -- I'd say at least -- best I
14·   ·this point certainly one of the issues that was        14·   ·recall, we were exchanging emails of -- you know, of
15·   ·significant at the time, not -- not singularly at      15·   ·redlines of documents on perhaps a daily basis.· And
16·   ·this time, but related to the question of ZTE's        16·   ·so those -- those would be my best tool for getting
17·   ·patents.· And it was a deal point.                     17·   ·my mind back to where I was at that time, because I
18·   · · · · · And ZTE conveyed, you know, that it wanted    18·   ·would be able to see what -- what issues were --
19·   ·to essentially re -- regain control of its patents.    19·   ·were being discussed at that time.
20·   ·There had previously been a cross-licensing            20·   · · ·Q· · What, if anything, do you recall ZTE saying
21·   ·provision built into the license agreements.           21·   ·to Qualcomm during this third instance?
22·   · · · · · And while Qualcomm had agreed to remove       22·   · · ·A· · I believe it was around this time that -- I
23·   ·that, there was the ongoing issue as to -- Qualcomm    23·   ·believe -- I believe that what we're calling the
24·   ·was looking for ways to, in effect, recapture the      24·   ·third or fourth instance, probably, most likely, you
25·   ·benefit of that cross-licensing arrangement.· And      25·   ·know, in and around the third instance, that ZTE


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 6 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 130..133
                                                 Page 130                                                      Page 132
·1·   ·certainly expressed, you know, its apprehension        ·1·   · · · · · But I would need to go back and dig in the
·2·   ·about, you know, access to Qualcomm chips and          ·2·   ·documents to get more precise than those topics.
·3·   ·supply.                                                ·3·   · · ·Q· · Sitting here today, do you recall any other
·4·   · · · · · And -- so yes.                                ·4·   ·comments that ZTE made to Qualcomm during the course
·5·   · · ·Q· · What more specifically, if anything, do you   ·5·   ·of this third instance?
·6·   ·recall about that comment?                             ·6·   · · ·A· · Not -- not at present.
·7·   · · ·A· · The -- I believe ZTE conveyed, likely         ·7·   · · ·Q· · Did any of the documents that you looked at
·8·   ·through the woman who was the -- there representing    ·8·   ·during your calls with the FTC refresh your
·9·   ·the handset business, concern about continued access   ·9·   ·recollection on the subject of what ZTE said to
10·   ·to Qualcomm chips.· And I think they may have          10·   ·Qualcomm during the course of this third instance?
11·   ·conveyed, you know, that concern based upon            11·   · · ·A· · No.
12·   ·communications between Qualcomm business personnel     12·   · · ·Q· · Did you have communications with your
13·   ·and ZTE personnel.                                     13·   ·client during the course of this third instance
14·   · · ·Q· · Do you remember anything more specifically    14·   ·about what Qualcomm said to ZTE?
15·   ·about this comment?                                    15·   · · · · · MR. CIVINS:· You can answer that "yes" or
16·   · · ·A· · The -- not specifically right now.            16·   ·"no."
17·   · · ·Q· · Who was the ZTE employee who made this        17·   · · · · · THE WITNESS:· Yes.
18·   ·comment?                                               18·   ·BY MR. SHACHAM:
19·   · · ·A· · Like I said before, I cannot recall her       19·   · · ·Q· · What was the substance of those
20·   ·name.                                                  20·   ·communications?
21·   · · ·Q· · What, if anything, do you recall Qualcomm     21·   · · · · · MR. CIVINS:· Objection.· Privilege.
22·   ·saying to ZTE in response to this comment?             22·   · · · · · I instruct you not to answer.
23·   · · ·A· · I don't have a specific recollection of --    23·   ·BY MR. SHACHAM:
24·   ·of response on this particular -- this particular      24·   · · ·Q· · Did you have communications with your
25·   ·point, no.                                             25·   ·client during the course of this third instance

                                                 Page 131                                                      Page 133
·1·   · · ·Q· · Do you recall any other statements that ZTE   ·1·   ·about how ZTE should respond in light of what
·2·   ·made to Qualcomm during the course of this third       ·2·   ·Qualcomm said during this third instance?
·3·   ·instance?                                              ·3·   · · · · · MR. CIVINS:· You can answer that "yes" or
·4·   · · ·A· · I recall some lengthy discussion about the    ·4·   ·"no."
·5·   ·strategic fund; the details, can't -- can't recall     ·5·   · · · · · THE WITNESS:· Yes.
·6·   ·right now.                                             ·6·   ·BY MR. SHACHAM:
·7·   · · · · · And I recall some ZTE personnel speaking at   ·7·   · · ·Q· · What was the substance of those
·8·   ·length about details of the infrastructure business,   ·8·   ·communications?
·9·   ·and they posed some distinct issues compared to the    ·9·   · · · · · MR. CIVINS:· Objection.· Privilege.
10·   ·other two licenses.                                    10·   · · · · · I instruct you not to answer.
11·   · · · · · Again, the -- the specifics, I couldn't --    11·   ·BY MR. SHACHAM:
12·   ·I cannot recall right now.                             12·   · · ·Q· · Did you have communications with your
13·   · · ·Q· · What specifically do you recall ZTE saying    13·   ·client after this third instance about what Qualcomm
14·   ·to Qualcomm on the subject of the strat fund during    14·   ·said to ZTE during the course of this third
15·   ·this third instance?                                   15·   ·instance?
16·   · · ·A· · The -- what was being discussed was the --    16·   · · · · · MR. CIVINS:· You can answer that "yes" or
17·   ·I think there was -- I think there was a strat fund    17·   ·"no."
18·   ·tied to one of the two agreements and not the other,   18·   · · · · · THE WITNESS:· Yes.
19·   ·and I think there was a discussion of tying the        19·   ·BY MR. SHACHAM:
20·   ·strat fund to both of them.                            20·   · · ·Q· · What was the substance of those
21·   · · · · · There was a question of whether -- what the   21·   ·communications?
22·   ·basis would be for funding the strat fund, in terms    22·   · · · · · MR. CIVINS:· Objection.· Privilege.
23·   ·of whether it was global purchases of Qualcomm --      23·   · · · · · I instruct you not to answer.
24·   ·Qualcomm chips or related to purchase of Qualcomm      24·   ·BY MR. SHACHAM:
25·   ·chips used in China.                                   25·   · · ·Q· · Did you have communications with your


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 7 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 226..229
                                                 Page 226                                                      Page 228
·1·   ·Qualcomm?                                              ·1·   ·that you testified about?
·2·   · · ·A· · Yes.                                          ·2·   · · ·A· · That is one, although I am thinking about
·3·   · · ·Q· · What other phone calls or communications do   ·3·   ·discussions between Qualcomm personnel in China with
·4·   ·you recall?                                            ·4·   ·ZTE personnel in China at a -- at a -- at a lower
·5·   · · ·A· · As I mentioned a moment ago, Fabian Gonell    ·5·   ·level within the companies.
·6·   ·announced the intention to leave the country, and      ·6·   · · ·Q· · You weren't present for any of those
·7·   ·did leave the country.· Therefore, much of the         ·7·   ·discussions?
·8·   ·negotiation after the impasse, in that -- that         ·8·   · · ·A· · Correct.
·9·   ·meeting which you referred to as "the first            ·9·   · · ·Q· · Okay.· So you have no firsthand knowledge
10·   ·instance" in our earlier colloquy, the negotiations    10·   ·of what was said in those discussions?
11·   ·were largely by telephone between me and               11·   · · ·A· · That is correct.
12·   ·Fabian Gonell.                                         12·   · · ·Q· · During the course of the negotiations, did
13·   · · ·Q· · And what else do you recall was said in       13·   ·Qualcomm ever cut off ZTE's chip supply?
14·   ·those telephone calls?                                 14·   · · · · · MR. UPSHAW:· You can answer to the extent
15·   · · ·A· · Quite a lot was said.· The -- we had a        15·   ·you can do so without revealing any privileged
16·   ·series of phone calls; I could not tell you how        16·   ·communications.
17·   ·many.· And in each of these phone calls we were        17·   · · · · · THE WITNESS:· Not to my knowledge.
18·   ·principally negotiating through exchanged redlines.    18·   ·BY MR. SHACHAM:
19·   · · · · · And so point by point we were negotiating     19·   · · ·Q· · Did ZTE internally believe that Qualcomm
20·   ·remaining open terms in the agreements.                20·   ·was actually going to cut off chip supplies?
21·   · · ·Q· · Do you recall anything else specifically      21·   · · · · · MR. CIVINS:· Objection.· I instruct you not
22·   ·that was said either by Qualcomm to ZTE or ZTE to      22·   ·to answer unless there's a way you can do so without
23·   ·Qualcomm on these phone calls?                         23·   ·disclosing privileged information.
24·   · · ·A· · As I say, the -- there were other -- I had    24·   · · · · · THE WITNESS:· I believe that on at least
25·   ·phone calls with Fabian Gonell while he was still in   25·   ·one instance that that apprehension was expressed by

                                                 Page 227                                                      Page 229
·1·   ·Shanghai, a phone call with Fabian Gonell that         ·1·   ·Jessica Wang to Qualcomm in one of the live meetings
·2·   ·resulted in that -- that meeting that prompted the     ·2·   ·in Shanghai.
·3·   ·resumption of discussions.                             ·3·   ·BY MR. SHACHAM:
·4·   · · ·Q· · Do you recall anything else that was said     ·4·   · · ·Q· · That you testified about already?
·5·   ·on these phone calls?                                  ·5·   · · ·A· · There were -- there were more meetings than
·6·   · · ·A· · Other than -- other than logistics and the    ·6·   ·just the ones that I specifically testified to.· I'm
·7·   ·actual negotiations, no, I cannot right now.           ·7·   ·referring to the sequence of meetings that occurred
·8·   · · ·Q· · Do you recall any other phone calls or        ·8·   ·in Shanghai, yes.
·9·   ·meetings that occurred during the course of these      ·9·   · · ·Q· · When -- when Ms. Wang expressed that
10·   ·negotiations other than what you've testified to so    10·   ·apprehension, was that in one of the four instances
11·   ·far today?                                             11·   ·that we discussed earlier today?
12·   · · · · · MR. UPSHAW:· Objection.· Mischaracterizes.    12·   · · ·A· · I can't say whether it was or was not for
13·   · · · · · THE WITNESS:· I do not recall any other --    13·   ·the simple reason that there are many -- many
14·   ·other than the occurrence of the series of meetings    14·   ·meetings that we had.· So no, I cannot tell you
15·   ·in Shanghai and the meetings in San Diego that I've    15·   ·whether it was or it was not.
16·   ·testified, I do not recall any other physical          16·   · · ·Q· · Do you have any further specific
17·   ·meetings that I attended.                              17·   ·recollection of that expression of apprehension?
18·   · · · · · The -- I'm certainly aware that there were    18·   · · ·A· · Thinking back on it, it is -- strengthens
19·   ·meetings and phone calls between Qualcomm personnel    19·   ·my recollection as foundation for answering yes when
20·   ·and ZTE personnel, in part because Qualcomm told us    20·   ·you asked if I thought that the negotiations were
21·   ·that, you know, their business folks had spoken to     21·   ·contentious.
22·   ·ZTE personnel in various instances.                    22·   · · ·Q· · Okay.· But the question I asked was, do you
23·   ·BY MR. SHACHAM:                                        23·   ·have any further specific recollection of this
24·   · · ·Q· · And one of those meetings was the August      24·   ·expression of --
25·   ·meeting between Mr. Aberle and the ZTE executive       25·   · · · · · MR. CIVINS:· -- apprehension.


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 8 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 262..265
                                                 Page 262                                                      Page 264
·1·   ·structures that were apparently intended, you know,    ·1·   · · · · · marked for identification by the
·2·   ·as relayed by Qualcomm, to replicate some of the --    ·2·   · · · · · Court Reporter.)
·3·   ·some of the affects of the cross-licensing             ·3·   ·BY MR. COX:
·4·   ·arrangement, if that were to go away.                  ·4·   · · ·Q· · And I'll state for the record that CX3924
·5·   · · · · · And there is some aspect of a -- well, I      ·5·   ·is Bates-labeled ZTE50338, and the cover page is an
·6·   ·need to go back and check for sure, but I believe      ·6·   ·email from Mike Hird to Fabian Gonell dated
·7·   ·there's some aspect of a -- of a standstill            ·7·   ·June 14th, 2015.· And it has as an attachment "Draft
·8·   ·arrangement built into the final agreements.           ·8·   ·Term Sheet, 6/14/15," and "Redline to QC Draft Doc."
·9·   ·BY MR. COX:                                            ·9·   ·It's the second attachment.
10·   · · ·Q· · And what's the -- the period of the           10·   · · · · · Do you recognize this document?
11·   ·standstill arrangement that you're referring to?       11·   · · ·A· · Yes.
12·   · · ·A· · I do not recall with certainty.· It's in --   12·   · · ·Q· · What is it?
13·   ·it's in the agreements.                                13·   · · ·A· · This was a revised draft term sheet that --
14·   · · ·Q· · So just above that there's a discussion of    14·   ·that was prepared by Pillsbury, sent to Qualcomm's
15·   ·the term of the license agreements.                    15·   ·counsel, you know, in -- in response to the last
16·   · · · · · Do you -- do you recall a controversy         16·   ·form of the term sheet that we had received from
17·   ·between Qualcomm and ZTE over how long the license     17·   ·Qualcomm.
18·   ·agreement should -- should last?                       18·   · · ·Q· · So you took the Qualcomm term sheet and
19·   · · ·A· · It was a point of negotiation.· You know,     19·   ·wrote over it with your own changes?
20·   ·in general, Qualcomm was looking for a longer term;    20·   · · ·A· · What we did was we provided a revised draft
21·   ·ZTE was looking for a shorter term.· We -- you know,   21·   ·term sheet, and then ran a redline comparison and
22·   ·I can't recall where we wound up, but it's -- it is    22·   ·provided that -- that redline.
23·   ·what it is in the license agreement.                   23·   · · · · · So, okay, we sent them a -- sent them a new
24·   · · ·Q· · And what -- and what was the arguments that   24·   ·term sheet, you know, that, you know, was a clean
25·   ·ZTE made to Qualcomm about the -- supporting its       25·   ·Word document, and then we also ran a redline.

                                                 Page 263                                                      Page 265
·1·   ·desire for a shorter term?                             ·1·   · · · · · Yes.· That's -- that's all we did.
·2·   · · ·A· · ZTE expressed the belief that the -- the      ·2·   · · ·Q· · Is that redline attached to this document?
·3·   ·market was changing in terms of the relative value     ·3·   · · ·A· · Yes.· It begins at 50349.
·4·   ·of CDMA versus 4G or 5G, and felt that in -- that      ·4·   · · ·Q· · And that would be ZTE50349?
·5·   ·there ought to be a event when the rates would be      ·5·   · · ·A· · Yes.
·6·   ·renegotiated, ought come sooner rather than later,     ·6·   · · ·Q· · And it's got an exhibit label of
·7·   ·as a consequence of the belief that that was sort of   ·7·   ·CX3924-012?
·8·   ·a -- a sunsetting of value of CDMA.                    ·8·   · · ·A· · Yes, it does.
·9·   · · ·Q· · And what you described as a sunsetting of     ·9·   · · ·Q· · So let me direct your attention to the --
10·   ·value of CDMA, could you explain what that means?      10·   ·page 3 of the revised -- the redline term sheet,
11·   · · ·A· · That CDMA was a standard implemented          11·   ·which is page 14 of the exhibit.
12·   ·earlier, continued to be -- it was continued to        12·   · · · · · Do you see that?
13·   ·persist in many phones, even phones that were          13·   · · ·A· · I do.
14·   ·implementing 4G at the time -- although I'm not an     14·   · · ·Q· · And under "New Products," there -- we
15·   ·expert on this; so I don't -- but there's the belief   15·   ·talked before about the efforts that Qualcomm and
16·   ·that as -- as the standards evolved that the           16·   ·ZTE were in having discussions about terms for
17·   ·relative importance of 4G- or 5G-related patents       17·   ·licensing of new products.
18·   ·compared to CDMA patents, you know, would shift, and   18·   · · · · · And was this your response or another step
19·   ·ZTE articulated that it had a substantial patent       19·   ·forward in that negotiation?
20·   ·portfolio that was more directed towards -- towards    20·   · · ·A· · On this particular term, this was, you
21·   ·4G standards.                                          21·   ·know, ZTE's response presented to Qualcomm.
22·   · · ·Q· · Okay.· You can put that document down.· I'd   22·   · · ·Q· · And do you see in the -- in the middle of
23·   ·like to show you another document that's been          23·   ·the page there, you've added some language to the
24·   ·Bates-labeled CX3924.                                  24·   ·term sheet?
25·   · · · · · (Whereupon, Exhibit CX3924 was                25·   · · ·A· · Yes, I do.


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
          Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 9 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 282..285
                                                 Page 282                                                      Page 284
·1·   · · · · · MR. SHACHAM:· Objection.· Form.               ·1·   ·rates in order to give ZTE, you know, a commensurate
·2·   · · · · · THE WITNESS:· So -- well -- so yes.· In       ·2·   ·economic benefit in lieu of reducing royalty rates.
·3·   ·this box, whereas previously there were the terms      ·3·   ·BY MR. COX:
·4·   ·for this -- for strategic fund that were contingent    ·4·   · · ·Q· · Did Qualcomm give reason for its stated
·5·   ·upon which option as presented by Qualcomm ZTE         ·5·   ·preference?
·6·   ·elected, they changed their proposal as presented      ·6·   · · ·A· · Yes.
·7·   ·here to some variation of the proposal previously      ·7·   · · ·Q· · What reason did it give?
·8·   ·associated with Option 1.                              ·8·   · · ·A· · The -- it gave -- Qualcomm at different
·9·   ·BY MR. COX:                                            ·9·   ·times referred to the existence of its most favored
10·   · · ·Q· · And under the added new language (b), do      10·   ·nations royalty commitments to certain -- certain
11·   ·you see that?                                          11·   ·partners, a -- a desire to maintain a certain
12·   · · ·A· · Yes.                                          12·   ·standard, you know, royalty rate.
13·   · · ·Q· · And it says (as read):                        13·   · · · · · But principally they -- they referred to
14·   · · · · · · · Commencing with devices sold in           14·   ·their most favored nations, you know, obligations
15·   · · · · · the third calendar quarter of 2015,           15·   ·most frequently when -- when ZTE, you know, at
16·   · · · · · Qualcomm's quarterly contributions            16·   ·various junctures requested reduced royalties.
17·   · · · · · to the fund would be increased from           17·   · · ·Q· · And was that a concern about the impact
18·   · · · · · 3.25 percent of the chipset purchase          18·   ·such a change to the royalty rate would have to
19·   · · · · · price to 4.75 percent of the chipset          19·   ·other licensees?
20·   · · · · · purchase price.                               20·   · · · · · MR. SHACHAM:· Objection to form.· Lack of
21·   · · ·A· · I do see that.                                21·   ·foundation.
22·   · · ·Q· · Now, this would be monies paid to ZTE by      22·   · · · · · THE WITNESS:· So if I understand your
23·   ·Qualcomm?                                              23·   ·correction -- question correctly, yes.· Qualcomm was
24·   · · ·A· · For the purchase of chipsets, yes.            24·   ·expressing a concern about the implications of a --
25·   · · ·Q· · And did -- did Qualcomm indicate the          25·   ·granting a reduced royalty to ZTE for the

                                                 Page 283                                                      Page 285
·1·   ·reasons that it was adding this provision?             ·1·   ·contractual obligations it would have to other
·2·   · · ·A· · Well, they were increasing the amount of      ·2·   ·licensees, specifically those to whom it had
·3·   ·the contribution.· And I think they -- they were --    ·3·   ·promised to give MFN treatment for.
·4·   ·ZTE at that time had communicated that it wanted       ·4·   ·BY MR. COX:
·5·   ·either Option 2 or something close to Option 2.        ·5·   · · ·Q· · Now, would this accrual that's described on
·6·   · · · · · Qualcomm was at that -- at this juncture      ·6·   ·page 10 of the exhibit, 3.5 -- 3.25 percent of the
·7·   ·proposing an option that had been rejected by ZTE.     ·7·   ·chipset purchase price to 4.75 percent of the
·8·   ·And it was, you know, offering to increase something   ·8·   ·chipset purchase price -- would that apply to
·9·   ·of value to ZTE in order to induce ZTE to consider     ·9·   ·non-Qualcomm chipset purchases?
10·   ·or accept what was -- what was more or less            10·   · · ·A· · As I read this now, to the best of my
11·   ·Option 1.                                              11·   ·recollection, no.
12·   · · ·Q· · What, if anything, did Qualcomm say about     12·   · · ·Q· · So the -- the -- the strategic funds would
13·   ·the relationship between the strategic funds and the   13·   ·only be applied when ZTE purchased Qualcomm chips?
14·   ·royalty rates?                                         14·   · · · · · MR. SHACHAM:· Objection.· Form.
15·   · · · · · MR. SHACHAM:· Objection.· Form.               15·   · · · · · THE WITNESS:· The strategic fund was funded
16·   · · · · · THE WITNESS:· At various points in the        16·   ·with contributions that were calculated based upon a
17·   ·negotiations, whether it was in Shanghai or at the     17·   ·percentage of ZTE, you know, chipset purchases.
18·   ·term sheet stage or both --                            18·   ·BY MR. COX:
19·   · · · · · THE REPORTER:· At the what?                   19·   · · ·Q· · From Qualcomm?
20·   · · · · · THE WITNESS:· Whether it was in Shanghai or   20·   · · ·A· · From Qualcomm, yes.
21·   ·at the term sheet stage or both, Qualcomm had stated   21·   · · · · · MR. CIVINS:· I was going to say, we've been
22·   ·that it had -- it was more willing to negotiate on     22·   ·going about an hour and a half.· Are you good?· Do
23·   ·the strategic fund and increase in contributions to    23·   ·you want to take a break?· Or how are we doing on
24·   ·the strategic fund in lieu of making, you know,        24·   ·time?· You okay?
25·   ·direct reductions to the -- you know, to the royalty   25·   · · · · · MR. COX:· I'm -- I probably have about


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
         Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 10 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 310..313
                                                 Page 310                                                      Page 312
·1·   ·BY MR. RAM:                                            ·1·   · · · · · And earlier I believe you testified that
·2·   · · ·Q· · And while you're taking a look at that, for   ·2·   ·strategic fund contributions are made by Qualcomm
·3·   ·the record, it's ZTE51593.· And my question is about   ·3·   ·only when ZTE purchases Qualcomm chips; is that
·4·   ·the last-in-time email from Mr. Gonell to you, dated   ·4·   ·right?
·5·   ·September 25, 2015.                                    ·5·   · · · · · MR. SHACHAM:· Objection.· Form.
·6·   · · · · · Do you see that email?                        ·6·   · · · · · MR. UPSHAW:· Objection.· Misstates prior
·7·   · · ·A· · I do see, yes, the email at the top of the    ·7·   ·testimony.
·8·   ·page.                                                  ·8·   · · · · · THE REPORTER:· Misstates --
·9·   · · ·Q· · And in it he -- Mr. Gonell writes, "It        ·9·   · · · · · MR. UPSHAW:· Misstates prior testimony.
10·   ·has" -- well, I'll start earlier.                      10·   · · · · · THE WITNESS:· The strategic fund was a --
11·   · · · · · After the semicolon, you see it says (as      11·   ·was a fund where contributions to it were made by
12·   ·read):                                                 12·   ·Qualcomm based upon, you know, amounts of -- you
13·   · · · · · · · The sales price issue is a deal           13·   ·know, it was dollar amounts of chipsets purchased by
14·   · · · · · killer for us.· It has consequences           14·   ·ZTE from Qualcomm.· And, you know, the strategic
15·   · · · · · well beyond this deal and affects             15·   ·fund could -- could be used for certain specified
16·   · · · · · the basic economics for us?                   16·   ·purposes, I believe, subject to agreement, both
17·   · · · · · Do you remember discussing what those         17·   ·Qualcomm and ZTE.
18·   ·"consequences well beyond this deal" are?              18·   ·BY MR. RAM:
19·   · · ·A· · The -- in essence, Qualcomm represented       19·   · · ·Q· · But, for example, if ZTE bought chips from
20·   ·that they needed to have a standard definition of      20·   ·a different manufacturer, Qualcomm wouldn't make a
21·   ·sales price in certain -- certain elements of sales    21·   ·contribution?
22·   ·price -- or "selling price" may be the term; I can't   22·   · · ·A· · Not --
23·   ·recall -- needed to be consistent across agreements,   23·   · · · · · MR. SHACHAM:· Objection.· Form.
24·   ·not across agreements with ZTE, although that's        24·   · · · · · THE WITNESS:· -- in respect of -- not in
25·   ·something we -- we sought, but across agreements       25·   ·respect of that purchase.

                                                 Page 311                                                      Page 313
·1·   ·with other licensees.                                  ·1·   ·BY MR. RAM:
·2·   · · · · · And -- and so they felt that because of MFN   ·2·   · · ·Q· · And during the negotiations, did Qualcomm
·3·   ·contractual commitments or similar contractual         ·3·   ·explain strategic funds to you?
·4·   ·obligations that they had with -- with other           ·4·   · · ·A· · There were discussions of -- of the
·5·   ·licensees, that changes to the definition of selling   ·5·   ·strategic fund.· It was a preexisting arrangement
·6·   ·price would have an effect on their other licenses.    ·6·   ·between ZTE and Qualcomm, and -- and it was modified
·7·   · · · · · And I think -- and that is -- that went to    ·7·   ·but retained through the negotiations.
·8·   ·aspects of the basic economics that they were          ·8·   · · ·Q· · Were market development funds discussed
·9·   ·talking about.                                         ·9·   ·during the negotiations?
10·   · · ·Q· · Did Mr. Gonell explain to you how having a    10·   · · ·A· · I do not recall the term "market
11·   ·different term in ZTE's contract would affect its      11·   ·development fund" being used.· It is -- best as I
12·   ·contracts with other companies?· For example, did he   12·   ·can recall, certain marketing -- marketing endeavors
13·   ·explain how those other companies would learn of the   13·   ·could be among the purposes for which strategic
14·   ·contract language between ZTE and Qualcomm?            14·   ·funds could be expended.
15·   · · · · · MR. SHACHAM:· Objection.· Form.               15·   · · ·Q· · And during the negotiations, did you hear
16·   · · · · · THE WITNESS:· I don't know if he explained    16·   ·or observe Qualcomm provide any justification for
17·   ·how they would learn.· It is possible that he said     17·   ·its licensing rights?
18·   ·that they had a contractual obligation to -- you       18·   · · ·A· · Yes.
19·   ·know, to alert other -- other parties of -- of terms   19·   · · ·Q· · And what did you hear or observe from
20·   ·that would trigger, you know, an -- an MFN             20·   ·Qualcomm?
21·   ·provision.                                             21·   · · ·A· · Qualcomm stated that other licensees had
22·   · · · · · I don't recall in greater detail, but         22·   ·agreed to license Qualcomm's intellectual property,
23·   ·such -- provisions such as that are not uncommon.      23·   ·you know, at the rates that they were offering.
24·   ·BY MR. RAM:                                            24·   · · ·Q· · Was that persuasive to you?
25·   · · ·Q· · Okay.· You can set that document aside.       25·   · · · · · MR. UPSHAW:· I'm going to just caution the


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
         Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 11 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 314..317
                                                 Page 314                                                      Page 316
·1·   ·witness, you can respond to the extent you don't --    ·1·   ·separate license for nonstandard essential patents.
·2·   ·you can do so without revealing any privileged or      ·2·   · · · · · In short, ZTE did not want to be in a
·3·   ·work product information.                              ·3·   ·situation where it simply went around in a circle
·4·   · · · · · THE WITNESS:· You're asking me as an          ·4·   ·and came back to exactly where it was, where it
·5·   ·individual?                                            ·5·   ·received a discount and then needed to pay the
·6·   ·BY MR. RAM:                                            ·6·   ·amount of the discount to get back to the
·7·   · · ·Q· · As an individual.· As a --                    ·7·   ·nonstandard essential patents that it had previously
·8·   · · ·A· · It was not my role as an individual to be     ·8·   ·licensed.
·9·   ·persuaded or not.· The -- in my -- in my role I did    ·9·   ·BY MR. RAM:
10·   ·not accept that -- that position.· And, you know, in   10·   · · ·Q· · And while you were negotiating the
11·   ·my -- my role on behalf of ZTE, I argued for various   11·   ·amendments in September 2015, were you aware that
12·   ·economic concessions.                                  12·   ·the existence of a license between Qualcomm and ZTE
13·   · · ·Q· · And earlier there was discussion about a      13·   ·was a condition precedent to ZTE's purchase of chips
14·   ·website that Qualcomm had referred to.                 14·   ·from Qualcomm?
15·   · · · · · Did Qualcomm provide any patent claim         15·   · · · · · MR. SHACHAM:· Objection.· Lack of
16·   ·charts during negotiations?                            16·   ·foundation.
17·   · · ·A· · When you say "claim charts," you mean         17·   · · · · · MR. UPSHAW:· And object to the form.
18·   ·charts with individual limitations of claims lined     18·   · · · · · THE WITNESS:· The -- could I have the
19·   ·up against features of specific ZTE products?          19·   ·question read back, please?
20·   · · ·Q· · Yes.                                          20·   · · · · · MR. RAM:· I'm sorry, that was probably
21·   · · ·A· · No.                                           21·   ·messy.
22·   · · ·Q· · And did you or any other ZTE                  22·   · · ·Q· · When you were negotiating with Qualcomm in
23·   ·representatives and Qualcomm representatives discuss   23·   ·September 2015, was it your understanding that in
24·   ·FRAND or FRAND principles during the negotiations?     24·   ·order for ZTE to continue to purchase modem chips
25·   · · · · · MR. UPSHAW:· You may respond to the           25·   ·from Qualcomm that it also had to have a license

                                                 Page 315                                                      Page 317
·1·   ·extent that it's related to the negotiations and not   ·1·   ·from Qualcomm?
·2·   ·to any privileged conversations or work product.       ·2·   · · ·A· · It --
·3·   · · · · · THE WITNESS:· The -- the concept of FRAND     ·3·   · · · · · MR. CIVINS:· You can answer that question
·4·   ·came up in the course of -- course of the              ·4·   ·as long as it doesn't divulge privileged
·5·   ·discussions.· However, the -- so yes, the concept of   ·5·   ·information.
·6·   ·FRAND came up.· However, the discussions were          ·6·   · · · · · THE WITNESS:· I think it was clear enough
·7·   ·compounded by the fact that we were licensing both     ·7·   ·from Qualcomm communications that it was necessary
·8·   ·standard essential patents and other patents.          ·8·   ·to have a license from Qualcomm to use Qualcomm's
·9·   ·BY MR. RAM:                                            ·9·   ·technology.
10·   · · ·Q· · Did Qualcomm require ZTE to license both      10·   · · · · · And to the extent that -- and that it was
11·   ·standard essential patents and nonstandard essential   11·   ·my -- it was our understanding at the time that
12·   ·patents?                                               12·   ·Qualcomm's sales of the chips did not come with a
13·   · · · · · MR. SHACHAM:· Objection.· Form.               13·   ·license to use the chips, and, therefore, it was
14·   · · · · · THE WITNESS:· No, I don't think it would be   14·   ·necessary to have a license in order to be able to
15·   ·fair to say that Qualcomm required that.               15·   ·purchase the chips, you know, and make any
16·   · · · · · I said -- testified to the opposite, that     16·   ·commercial use of them.
17·   ·Qualcomm's initial proposal of the new China patent    17·   · · · · · MR. CIVINS:· Counsel, just for the record,
18·   ·license failed to account for patents -- previously    18·   ·it's now 6:30 and we're at the sort of allotted time
19·   ·licensed patents other than -- yeah, they were not     19·   ·that we had talked about.· How much -- how much --
20·   ·standard essential patents.                            20·   ·how many more questions do you have?
21·   · · · · · And ZTE raised the concern that it did not    21·   · · · · · MR. RAM:· All right.· Give me five minutes.
22·   ·wish to engage in a serial negotiation where it        22·   · · · · · MR. CIVINS:· Okay.
23·   ·would negotiate revised rates for standard essential   23·   ·BY MR. RAM:
24·   ·patents only and face an uncertain situation where     24·   · · ·Q· · So during the negotiations did ZTE ever
25·   ·it may need in the future to negotiate, you know, a    25·   ·raise any claim that Qualcomm's patents were


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
         Case 5:17-cv-00220-LHK Document 1241 Filed 01/10/19 Page 12 of 12
                  HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY
                            RICHARD BLAYLOCK - 02/27/2018     Pages 322..325
                                                 Page 322                                                      Page 324
·1·   ·addition to the ones that I had showed you this        ·1·   ·it was Fabian Gonell saying that; it is specific to
·2·   ·morning; is that right?                                ·2·   ·being -- it's a point returned to on more than one
·3·   · · ·A· · That is correct.                              ·3·   ·occasion.· So it is not a recollection tied to a
·4·   · · ·Q· · Were any of those documents ones that you     ·4·   ·single event but it is multiple events.
·5·   ·had previously discussed with the FTC in the course    ·5·   · · ·Q· · You don't recall when specifically
·6·   ·of your two telephone calls with the FTC this year?    ·6·   ·Mr. Gonell said that to you?
·7·   · · ·A· · As for the -- at least -- at least one        ·7·   · · ·A· · When we were sitting across the table from
·8·   ·version of the term sheet, if not more, was provided   ·8·   ·each other in Pillsbury's conference room in
·9·   ·to me for the purpose of the second telephone          ·9·   ·Shanghai, you know, on probably most days that, you
10·   ·conference with the FTC.                               10·   ·know, we met during the -- during, you know, those
11·   · · · · · And it is likely that at least one of the     11·   ·September negotiations.
12·   ·versions of the term sheet that I was shown today,     12·   · · ·Q· · Do you remember anything else more specific
13·   ·you know, overlaps with, you know, at least one of     13·   ·that Mr. Gonell said on that point?
14·   ·those that I discussed on the phone.                   14·   · · · · · MR. UPSHAW:· Object.· Mischaracterizes.
15·   · · · · · THE REPORTER:· I discussed on the what?       15·   ·Asked and answered.
16·   · · · · · THE WITNESS:· On the -- on the telephone.     16·   · · · · · THE WITNESS:· As I said, it's a point that
17·   ·BY MR. SHACHAM:                                        17·   ·we came back to.· And so it was at times, you know,
18·   · · ·Q· · Did any of the documents that -- additional   18·   ·addressed by him in the context of describing, you
19·   ·documents that FTC's counsel or the MDL plaintiffs'    19·   ·know, his involvement in negotiations with other --
20·   ·counsel showed you during the course of their          20·   ·other licensees other than ZTE and referencing the
21·   ·examination refresh your recollection as to what       21·   ·fact that they -- they had wanted and it was very
22·   ·Qualcomm sent to ZTE or ZTE sent to Qualcomm in the    22·   ·important to them to keep a standard license rate;
23·   ·course of those four instances that you testified      23·   ·that --
24·   ·about earlier?                                         24·   · · · · · And the -- the flexibility related to
25·   · · · · · MR. UPSHAW:· It's asked and answered to       25·   ·multiple aspects of how the strategic fund could be

                                                 Page 323                                                      Page 325
·1·   ·some extent.                                           ·1·   ·funded.· So it was not simply, you know, any one
·2·   · · · · · THE WITNESS:· Those documents refreshed my    ·2·   ·aspect of it, but it was different.
·3·   ·recollection on -- on some points.· And to the         ·3·   · · · · · The -- initially the strategic fund was
·4·   ·extent that they expand upon answers I had given,      ·4·   ·tied to, I believe, chip sales for use in China.
·5·   ·you know, earlier -- earlier in the day, they          ·5·   ·And so there was discussion about expanding, you
·6·   ·refreshed my recollection.                             ·6·   ·know, the scope of purchases of Qualcomm chips by
·7·   · · · · · But beyond that, they do -- they do not       ·7·   ·ZTE that could give rise to strategic fund funding.
·8·   ·refresh my recollection as to additional material      ·8·   · · · · · And -- so those are different features that
·9·   ·related to those four, quote-unquote, instances.       ·9·   ·I recall from these conversations.
10·   ·BY MR. SHACHAM:                                        10·   ·BY MR. SHACHAM:
11·   · · ·Q· · You testified about certain instances when    11·   · · ·Q· · Anything else?
12·   ·Qualcomm said it was more willing to negotiate on      12·   · · · · · THE REPORTER:· Pardon me?
13·   ·the strategic fund instead of on reducing royalty      13·   ·BY MR. SHACHAM:
14·   ·rates or something to that effect.                     14·   · · ·Q· · Anything else?
15·   · · · · · Do you recall that?                           15·   · · · · · MR. UPSHAW:· Objection.· Vague.
16·   · · ·A· · I do.                                         16·   · · · · · THE WITNESS:· No.
17·   · · ·Q· · Do you recall any specific instances in       17·   ·BY MR. SHACHAM:
18·   ·which someone from Qualcomm made a statement to you    18·   · · ·Q· · Did you have communications with your
19·   ·to that effect, or is that a composite recollection?   19·   ·client about these statements made by Mr. Gonell?
20·   · · ·A· · No.· I recall that Fabian Gonell made it      20·   · · · · · MR. CIVINS:· You can answer that "yes" or
21·   ·clear that their latitude for negotiating royalty      21·   ·"no."
22·   ·rates, you know, was constrained, and that they had    22·   · · · · · THE WITNESS:· Yes.
23·   ·a whole lot more opportunity to find a way to bridge   23·   ·BY MR. SHACHAM:
24·   ·the gap between the parties on that.                   24·   · · ·Q· · What was the substance of those
25·   · · · · · My recollection is -- it was specific that    25·   ·communications?


              DTI Court Reporting Solutions - New York
1-800-325-3376                                    www.deposition.com                                                        YVer1f
